DETAILED ACTION
1	This action is responsive to the amendment filed on March 24, 2022.
2	The rejection of claims 1-18 under 112, second paragraph, is withdrawn because of the applicant’s amendment.
3	The rejection of claims 1-11 and 15-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US’ 537 B2) in view of Collier et al. (US’ 885 A1) for the reasons set forth in the previous Office action that mailed on December 14, 2021.
4	Claims 12-14 and 18 are allowed for the reasons set forth in the previous Office action that mailed on December 14, 2021.
Response to Applicant’s Arguments
5	Applicant's arguments filed on 3/24/2022, have been fully considered but they are not persuasive.
	With regards to the rejection of claims under 35 U.S.C. 103 as being unpatentable over Xue et al. (US’ 537 B2) in view of Collier et al. (US’ 885 A1), applicant argued that Collier et al. (US’ 885 A1) is not directed to a hair dyeing cosmetic formulation. Rather, Collier is directed to anti VEGF peptides and uses thereof to treat conditions and diseases of skin and hair and no mention of hair dye compositions included. The applicant also argued that the two compositions of Xue and Collier are from entirely different fields of endeavor and the skilled person would not turn to medicinal compositions for treating diseases and conditions for improvements to a hair dyeing composition, which does not treat such diseases or conditions. The applicant further, argued that Collier discloses penetration enhancers that facilitate penetration through the upper stratum corneum barrier to the deeper skin layers and Collier also list a number of different penetration agents and provides no suggestion to particularly select an agent that includes bicyclic ethers and fatty acid esters comprising polyethoxylated C6-C18 hydrocarbon chains as claimed and in view of the foregoing, it is submitted that the teachings of Collier would not motivate the skilled person to include a penetration enhancer as taught in Collier into a hair dye formulation and dyeing method of Xue.
	The examiner respectfully disagrees with the above arguments because Collier et al. (US’ 885 A1) clearly teaches and discloses personal care compositions for use in skin and/or hair care, as well as cosmetic composition (see abstract) and wherein the cosmetic composition comprises color pigments and dyes used in the composition to impart a color to the surface (e.g., skin and/or hair) to which the composition is applied (see page 16, paragraph, 0177). Therefore, the compositions of Collier et al., and Xue et al., are from same fields of endeavor and the skilled person would turn to cosmetic composition taught by Collier et al., for improvements to a hair dyeing composition of Xue et al. 
	With regards to the applicant’s argument that that Collier discloses penetration enhancers that facilitate penetration through the upper stratum corneum barrier to the deeper skin layers and Collier also list a number of different penetration agents and provides no suggestion to particularly select an agent that includes bicyclic ethers and fatty acid esters comprising polyethoxylated C6-C18 hydrocarbon chains as claimed, the examiner would like to mention that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. “In re Heck, 699 F.2d 1331, 1332-33 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
	In this case Collier et al. clearly teaches a cosmetic composition comprising carrier that include one or more penetration enhancers include dimethyl isosorbide as claimed (see page 48, paragraph, 0467) and wherein the penetration enhancers taught by Collier et al. are more limited species than those claimed which include nonlimited species under the genus of bicyclic ethers and fatty acid esters that comprise polyethoxylated C6- to C18 hydrocarbon chain as claimed.  
	Furthermore, Collier et al. clearly teaches the claimed dimethyl isosorbide as one of the penetration enhancers in the cosmetic composition as described above, and therefore, the recitation of a new intended use for an old product does not make a claim to that old product patentable. (In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
With respect to the applicant’s arguments based on the unexpected results of the claimed invention as shown in Example 2, the examiner’s position is that the invention composition in the specification is not commensurate in the scope with the claims because the “objective evidence of non-obviousness must be commensurate in the scope with the claims which the evidence is offered to support,” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029,1036,206 USPQ 289, 296 (CCPA 1980). See also In re Gransselli, 713 F.2d 731, 741,218 USPQ 769, 777 (F3d. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in the scope with the claims.). 
In this case the claimed composition in Example 2, recites penetrating agents limited to dimethyl isosorbide and PEG-7 Glyceryl cocoate while the claims recite a broad range of penetrating agents include bicyclic ethers and fatty acid esters comprising polyethoxylated C6-C18 hydrocarbon chain and not limited to specific species of penetrating enhancers, and, thus, the experiments limited to dimethyl isosorbide and PEG-7 Glyceryl Cocoate were not commensurate in the scope with the claims. Accordingly, the applicant’s argument is not persuasive.
Therefore, a prima facie case of obviousness has been established and the rejection is maintained.  
6	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761